IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                No. 00-40294
                              Summary Calendar



                          UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                      versus

                               GRADY LYNN COX,

                                                  Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                        USDC No. 5:98-CR-26-ALL
                          --------------------
                            February 26, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Grady Lynn Cox appeals his conviction on three counts of

receiving    visual      depictions   of   nude   minors.    See   18   U.S.C.

§ 2252(a)(2).

      Cox argues that the Government presented insufficient evidence

to   show   that    he   “knowingly    receive[d]”   child   pornography   as

required by 18 U.S.C. § 2252(a)(2).            We have reviewed the record

and find no reversible error.          Viewed in the light most favorable

to the verdict, the evidence was sufficient to support the jury’s



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 00-40294
                                    -2-

determination.     See United States v. Shabazz, 993 F.2d 431, 441

(5th Cir. 1993).

     Cox argues that 18 U.S.C. § 2252(a)(2) is unconstitutionally

vague because it fails to specify whether digital information

constituting visual depictions must be stored or maintained in

order to be “receive[d].”      Because he did not raise this issue in

the district court, we review for plain error only.        See United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc).

We perceive no error, plain or otherwise.     See Buckley v. Collins,

904 F.2d 263, 266 (5th Cir. 1990).

     Cox contends that the district court committed plain error

when it instructed the jury that (i) the visual depictions did not

“have to be maintained or stored” and (ii) if it determined that he

had requested the depictions and that they were sent to him

electronically, it could find that he “knowingly received” them.

Again, Cox has show no error, plain or otherwise.          See United

States v. Inocencio, 40 F.3d 716, 729 (5th Cir. 1994).

     Cox argues that the district court abused its discretion in

giving a modified Allen1 charge to the jury.      He asserts that the

instruction     was   unduly    coercive.      Having   reviewed   the

circumstances, we cannot agree.      See United States v. Lindell, 881
F.2d 1313, 1321 (5th Cir. 1989); United States v. Clayton, 172 F.3d
347, 352 (5th Cir. 1999).

     AFFIRMED.




     1
Allen v. United States, 164 U.S. 492, 501-02 (1896).